Citation Nr: 1227805	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hip disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to an increased rating for right wrist fracture with limitation of motion, currently evaluated as 20 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Huntington RO.  A transcript of the hearing is in the claims file. 

The claims of entitlement to service connection for a bilateral knee disorder, a bilateral hip disorder, and a back disorder, the claim of entitlement to a rating greater than 20 percent for right wrist fracture with limitation of motion, and the claim of entitlement to TDIU are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for a bilateral leg disorder was previously denied by the RO in a rating decision dated in March 1979, which the Veteran appealed.  

2.  In a decision in April 1980, the Board denied service connection for a bilateral leg (including the knees) disorder, and that decision is final.

3.  New evidence received since the April 1980 Board decision relates to an unestablished fact, and raises a reasonable possibility, of substantiating the Veteran's current claim of service connection for a bilateral knee disorder.

4.  Service connection for a bilateral hip (arthritis) disorder and a back disorder was previously denied by the RO in a rating decision dated in July 2004; the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

5.  New evidence received since the July 2004 rating decision relates to an unestablished fact, and raises a reasonable possibility, of substantiating the Veteran's current claims of service connection for a bilateral hip disorder and a back disorder.


CONCLUSIONS OF LAW

1.  The April 1980 Board decision denying service connection for a bilateral leg/knee disorder is final.  38 U.S.C. § 4004(b) (West 1976), 38 C.F.R. § 19.104 (1979); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011). 

2.  The July 2004 rating decision denying service connection for a bilateral hip disorder, and a back disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  Evidence submitted to reopen the claims of service connection for a bilateral knee, a bilateral hip disorder, and a back disorder, is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's request to reopen previously denied claims for service connection for a bilateral knee disorder, a bilateral hip disorder, and a back disorder; the only issues resolved in this decision.  Given the favorable disposition of these issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and material evidence, bilateral knee disorder 

In a rating decision in March 1979, the RO denied service connection for a bilateral leg (including the knees)disorder, which the Veteran appealed.  In April 1980, the Board denied service connection for a bilateral leg (including the knees) disorder, and that decision is final.  38 U.S.C. § 4004(b) (West 1976), 38 C.F.R. § 19.104 (1979); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2011).

Except as provided in Section 5108, when a claim is disallowed by the Board of Veterans' Appeals, it may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 4004(b) (West 1976); currently, 38 U.S.C.A. § 7104(b) (West 2002).

In December 2005, the Veteran filed a new claim for service connection for a bilateral knee disorder.  In a rating decision in May 2008, the RO found that new and material evidence had not been presented to reopen the claim.  

When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material evidence must be made and, if it is, whether it provides a basis for allowing the claim.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In this case, the Veteran's current claim for service connection for a bilateral knee disorder is based on the same in-service events and factual basis/complaints as discussed in the Board's April 1980 denial of service connection for a bilateral leg disorder.  Since the current claim is based on the same events and disability picture as the time the case was last decided on the merits, new and material evidence is necessary to reopen the claim.  Id.  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the application to reopen the claim was received in December 2005, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the April 1980 denial was that the Veteran had no residual disability of the legs during the latter part of his service or at separation; that any in-service injuries were acute and transitory.  The evidence of record at the time of the 1980 denial consisted of service treatment records, which chronicle complaints of and treatment for lower extremity (feet and ankle) injuries in 1960 and 1961 after parachute jumps; the Veteran's report, in his 1978 claim for compensation, that he injured his legs in a fall from a tree in 1962; a May 1978 statement from a private physician, who opined that the Veteran's chronic lower extremity pain was related to an accident that the Veteran sustained in-service; the report of a July 1978 VA examination, which found bilateral knee range of motion of 0 to 140 degrees, negative McMurray's and Drawer's signs, and no apparent crepitus; and a September 1979 statement from another private physician, who advised that the Veteran had been treated that month for bilateral ankle instability.

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  

The evidence compiled since the April 1980 Board decision includes VA and private medical records which document complaints, since 1994, of bilateral knee pain.

The new evidence also includes the report of a December 2010 VA examination, which documents the Veteran as reporting that he completed about 80 parachute jumps during service, and that he reported to a VAMC for treatment for knee pain in 1969.  

Lastly, in 2012 the Veteran testified that he was with the 3rd Ranger Company and did a lot of parachute jumping throughout his military service; that he sustained some jarring injuries during these jumps, but did not seek medical attention; and that he had been having trouble with his knees soon after service, but had just self medicated.  His wife testified that she remembered the Veteran complaining about his knees at the time of his separation from service.

The new evidence directly addresses the reasons for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Therefore, because new and material evidence has been presented, the Veteran's request to reopen his claim for service connection for a bilateral knee disorder is granted.

New and material evidence, bilateral hips and back

In a rating decision in July 2004, the RO denied service connection for a bilateral hip disorder and a back disorder.  The Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the July 2004 decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In December 2005, the Veteran requested that his claims for service connection for a bilateral hip disorder and a back disorder be reopened.  In a rating decision in May 2008, the RO found that new and material evidence had not been presented to reopen the claims.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

As stated before, new evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 2001).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

As the application to reopen the claim was received in December 2005, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the July 2004 denial was that arthritis of the backs or hips was not shown in-service on in the year thereafter.  The evidence of record at the time of the July 2004 denial consisted of service treatment records, which note that the Veteran was injured during parachute jumps in 1960 and 1961; the Veteran's report, in his 1978 claim for compensation, of a fall from a tree during a parachute jump in 1962; a May 1978 statement from a private physician, who opined that the Veteran's chronic lower extremity pain was related to an accident that the Veteran sustained in-service; and VA and private medical records, which document complaints, since 1994, of back and hip pain.

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  

The evidence compiled since the July 2004 rating decision includes Social Security records, which show that the Veteran was granted disability benefits for degenerative joint disease and a back disorder effective February 2001.  

The new evidence also includes the report of a December 2010 VA examination, which documents the Veteran as reporting that he did about 80 parachute jumps during service, and reported to a VAMC for treatment in 1969.  During the examination the Veteran ambulated with a cane, and his gait was antalgic.  Diagnosis was bilateral hip degenerative joint disease and degenerative joint disease of the lumbar spine.

Lastly, the new evidence includes the Veteran's 2012 testimony that he did a lot of parachute jumping throughout his 9 year service; and that he sustained some jarring injuries during these jumps, but did not seek medical attention.

The new evidence directly addresses the reasons for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Therefore, because new and material evidence has been presented, the Veteran's request to reopen his claims for service connection for a bilateral hip disorder and a back disorder is granted.

ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a bilateral knee disorder is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for a bilateral hip disorder is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for a back disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claims for service connection for a bilateral knee and hip disorder, and a back disorder, based on new and material evidence, the Board has jurisdiction to review the underlying service connection claims de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted.

The Veteran alleges that his current knee, hip, and back trouble is the cumulative impact of all of the parachute jumps he did over his 9 year military career.  During his 2012 Board hearing he testified that rather than report for sick call after his jumps, he would usually just limp off and report back to duty.

The Veteran's form DD-214 confirms that he was awarded the Ranger Tab, and a Master Parachute Badge, and that he was assigned to a Ranger detachment during service; and service treatment records confirm that the Veteran incurred lower body injuries in parachute jumps in 1960 and 1961.

In December 2010 the Veteran was accorded a VA examination.  During the examination he reported that he had completed Airborne training and was attached to a Ranger detachment.  He added that he had completed at least 80 parachute jumps during service.  The examiner noted that there was mention in service treatment records, and no documentary medical evidence soon after the Veteran's separation from service, of bilateral knee pain.  Diagnosis was bilateral knee degenerative joint disease.  According to the examiner, a nexus to service was not likely because there was no proof of injury or complaints of the lumbar spine, bilateral knees, or bilateral hip while in-service; and no available evidence that the Veteran was seen for these conditions soon after discharge from service.  Unfortunately, the examiner relied on the absence of contemporaneous medical records in support of his opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between an appellant's current disability and his military service).  Moreover, he did not proffer an opinion as to whether the Veteran's current knee, hip, and back complaints may be related to the great number of jumps that the Veteran completed in his 9 year career as a paratrooper in a Ranger detachment.  The 2010 examination evidence is therefore inadequate for a decision in this matter, and the Veteran should be accorded a new VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once the Secretary undertakes to provide an examination, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

In addition to the foregoing, in April 2004 the RO requested medical records from a private chiropractic provider, and from a private hospital.  Review of the claims file reveals that a negative response has not been received.  In accordance with 38 C.F.R. § 3.159(c)(1), renewed efforts should be taken to attain these private medical records.  Notice to the Veteran in accordance with 38 C.F.R. § 3.159(e) regarding the negative response to a request for medical records from doctors John and Abraham Slaim should also be sent.

With regard to the claim for an increased rating for a right wrist disability, in April 2012 the Veteran testified that his wrist has worsened since his last VA examination in 2010.  He testified that he was unable to drive unless the wrist was braced.  He also complained of weakness, which was not noted during his last examination, and said that he dropped things all the time.  In order to ascertain the current severity of the Veteran's right wrist disability, he should be accorded a new examination.  38 C.F.R. § 3.327(a).

Lastly, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The VA examination report of December  2010 indicates that the Veteran is not currently employed and that the reasons is because of his medical and physical problems.  In light of Rice, the Board finds that this reasonably raises the issue of entitlement to TDIU and an opinion regarding the effect of the Veteran's service-connected disability on his employability is required.

Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's medical records from Heritage Hospital, in Taylor, Michigan; and from Horizon Chiropractic, in Taylor, Michigan.

If no records are found and it is determined that further attempts to obtain the records would be futile,  the Veteran and his attorney should also be informed of the negative results in accordance with 38 C.F.R. § 3.159(e), and be given the opportunity to submit the sought-after records.

2.  Send the Veteran notice, in accordance with 38 C.F.R. § 3.159(e), with regard to the negative response from doctors John and Abraham Slaim regarding the Veteran's medical records.

3.  After completion of the above steps, schedule the Veteran for a new VA examination regarding the claims for service connection for a bilateral knee disorder, a bilateral hip disorder, and a back disorder.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings must be reported in detail.  

The examiner is instructed to assume, as fact, that the Veteran's military duties included at least 80 parachute jumps throughout his 9 year service.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that a current knee disorder, a current hip disorder, and a current back disorder is related to some incident of active military service.  When offering this opinion, the examiner should address the impact on the Veteran's knees, hips, and back of the 80 plus jumps that the Veteran completed in his 9 year career as a paratrooper in a Ranger detachment.  The examiner should also address the May 1978 opinion from Dr. R.B. Thompson that the Veteran's lower extremity complaints are related to an in-service motor vehicle accident.

A complete rationale for all opinions must be set forth in the examination report.

4.  Schedule the Veteran for a new VA examination to assess the current severity of his right wrist disability.  All necessary tests (including X-rays, if indicated) must be performed, and all findings reported in detail.  Range of motion studies are essential.  The examiner is particularly asked to report regarding:

a).  the degrees of dorsiflexion and palmar flexion of the right wrist, as well as, any weakness and/or instability; 

b).  whether there are objective signs of pain, and whether any such pain could significantly limit functional ability during flare-ups or when the wrist is used repeatedly over a period of time (this determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

c).  the impact of the Veteran's right wrist disability on his activities of daily living. 

d)  The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  When providing this opinion, the examiner should not consider the effects of age, or the effects of any non-service connected disabilities.

The claims file should be made available to the examiner for review.

5.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655.  

6.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


